Mr. Justice Trunkey
delivered the opinion of the court,
An act or contract, though not originating in any evil design or contrivance to injure another, yet tending to deceive and mislead, or violate private confidence, is a constructive fraud, equally reprehensible with actual fraud, and prohibited by law. Constructive fraud often exists where the parties to the contract have a special confidential or fiduciary relation, Avhich affords the poAver and means to one to take undue advantage of, or exercise undue influence over the other. Wherever, from such relation, considerable authority or influence necessarily exists on the one side, and a corresponding reliance and confidence is placed on the other, a party will not be suffered to abuse this authority or influence by extracting any advantage to himself. A transaction betAveen persons so situated is watched with extreme jealousy and solicitude, and if there be found the slightest trace of undue influence or unfair advantage, redress Avill be given to the injured party. Owing to the near connection between the parties, in many relations, the transaction in itself is considered so suspicious as to cast the burden of proof upon the person Avho seeks to support it, to shoAv that he has taken no advantage of his influence or knoAvledge, and that the arrangement is fair and conscientious. Eor instance, the relation betAveen attorney and client gives rise to great confidence and to very strong influences by the attorney over the actions, rights and interests of his client. Tho attorney is presumed to have the power to gain by the necessities, *519good-nature, liberality and credulity of his client, and to obtain undue advantages, bargains and gratuities. Hence the law often interposes to declare transactions between them void, which, between other persons, would be unobjectionable. This doctrine is said to rest upon the importance of preventing a general public mischief, which may be brought about by means, secret and inaccessible to judicial scrutiny, from the dangerous influences arising from the confidential relation of the parties. The principle, that while the relation of client and attorney subsists in its full vigor, the latter shall derive no benefit to himself from the contracts, or bounty, or other negotiations of the former, supersedes the necessity of any inquiry into the particular means, extent and exertion of influence in a given case, a task often difficult and ill-supported by evidence, which can be drawn from any satisfactory sources. On the one hand, it is not necessary to establish that there has been fraud or imposition upon the client; and, on the other hand, it is not necessarily void throughout, ipso facto. But the burden of establishing its perfect fairness, adequacy and equity is thrown upon the attorney. If no such proof is established, courts of equity treat tire case as one of constructive fraud. In dealings between principal and agent, or guardian'and ward, or trustee and cestui que trust, the same principles prevail, with a larger and more comprehensive efficiency; and the burden of proof is upon the agent, the guardian, or the trustee, who claims a benefit arising from the transaction, to show the utmost good faith on his part, that he took no advantage of his influence or knowledge, and that he brought everything to the knowledge of the •other party which he himself knew.
The foregoing principles are too familiar for citation of text-book or report. It is equally unnecessary to show by authority that the most dominant influence of all relations is that of the husband over his wife. From the proud and untutored savage to the cultured and refined Anglo-American, the wife is affectionately anxious to please her husband. This is first in her heart, whether she be in the menial service of a rude hut, or in daily toil for support of her family, or in charge of an elegant mansion. When he commands, she obeys; when he persuades, she yields; when he gently hints a wish, she grants. When treated almost as a servant — when governed and corrected as a child, as did our sturdy ancestors — or when confided in as a companion and equal, her will is subdued to her lord. True, there are exceptional women, whose nature is unaffected by marriage, who cannot yield or bend, and, as wives, would not be happy, save with effeminate husbands; but these are not so numerous as to cloud perception of the mental and moral differences of the sexes. The common-law rights and disabilities, consequent on marriage, grew out of these differences, and the husband’s power and influence distinctly appear. “.By marriage, the husband and wife are one person in law; that is, the very being or legal existence of the woman is *520suspended during the marriage, or at least is incorporated and consolidated into that of the husband; under whose wing, protection and cover, she performs everything; and is, therefore, called in our law-french a feme covert, foemina viro eo-operta; is said to be covert-baron, or under the protection and influence of her husband] her baron, or lord; and her condition during her marriage is called her coverture.” One of the reasons for suspension of her legal existence is said to be “ for her own security in guarding her against her husband’s influence over her by disabling her from disposing of her own property.” The disability to dispose of her own property, of course, related to her land, which she or her heir could hold and enjoy after the end of the husband’s estate therein. By marriage, he became entitled to all his wife’s personalty and the use of her lands. Under advancing culture and civilization, modern legislation has materially changed the common law respecting the rights and disabilities incident to the marriage relation. In Pennsylvania, the wife may hold and enjoy her own property, and easy modes are provided for her disposal of it. But the unity of person remains, resting on a foundation older than the common law, and the husband’s influence over his wife, so strongly expressed by the common-law writers, ■ will end only with the marriage relation itself. The unfeeling greed, that, in a less refined age, transferred alj the wife’s personal property and the use of her real estate to her husband, is not entirely extinct. Many a husband, in all sincerity, believes the common-law rule better than the statute, for the former accords with his avarice. Such an one, as well as one who cares not for right, is inclined to get control of his wife’s property; and to that end, if she does not readily and quickly yield, will subject her to like importunities as sent Martha Darlington weeping and asking advice; yet, in a little time, against the advice, compelled her to make a deed, acknowledged in due form, vesting her estate in her husband. Surely, if anywhere, the rule that he who bargains in a matter of advantage with a person, placing a confidence in him, is bound to show that a reasonable use has been made of that confidence, and that the arrangement is fair and conscientious, should be applied in a case where the wife conveyed her property to her husband.
In Weeks v. Haas, 3 W. & S. 520, Gibson, C. J., said, in speaking of husband and wife: “Her dependence on him is more entire than the dependence incident to any other of the domestic relations; and the law relaxes its grasp on no means within its power to prevent him from misusing it. When it is her purpose to give him her land, the accomplishment of it by means of a conveyance to a convenient friend cannot be prevented, yet the step is so obviously the consequence of the husband’s avarice, that it is seldom to be commended.” When it is truly her purpose to give him her land it ought not to be prevented. But in determining if that ivas her purpose, when the step is obviously the consequence of her husband’s avarice, will a rule of *521proof be adopted less favorable to her than to a client who dealt with his attorney, or to a principal who dealt with his agent ? Ought not the r,ule to be more strictly adhered to as the relation is closer and more confidential? or as the one party is stronger and the other weaker ?
The same great judge said, in Watson v. Mercer, 6 S. & R. 49: “ The subordinate and dependent condition of the wife, opens to the husband such an unbounded field to practice on her natural timidity, or to abuse a confidence, never sparingly reposed in return for even occasional and insidious kindness, that there is nothing, however unreasonable or unjust, to which he cannot procure her consent. The policy of the law should be, as far as possible, to narrow, rather than to widen the field of this controlling influence. * * * Where the conveyance is to a trustee, for the purpose of an immediate -reconveyance to the husband, what honest mind would feel regret, that in the hurry of accomplishment, some circumstance, merely formal, was omitted, by which the wife and her family were rescued from his rapacity ? The very circumstances of a reconveyance ought to be satisfactory evidence of fraud by undue influence; and although I do not know that a chancellor would set aside the wife’s deed on the same ground on which he interferes to defeat an advantage gained by a parent or guardian, while their influence over the child or ward is supposed to continue, still it ought to induce a court to lay hold of the slightest extrinsic circumstance to effect the same purpose.” This dictum, uttered half a century ago in an ejectment, where the parties stood in like relation as in the pending case, and where the deed was held void for defective certificate of the wife’s acknowledgment, shows that the judicial mind, observing the fruits of the act of 1770, was aroused to the importance of applying the rules relative to persons holding confidential relations, to transactions between husband and wife. So long as their common-law rights and disabilities were unaffected by statute, there could hardly have been occasion for application of those rules to them; but when statutes secure to married women their property, with right of its enjoyment and disposal, occasions arise when they need and ought to have the full benefit of rules established for the protection of persons, whose relations to others give the latter the power and means of exerting an undue influence over, the former. The conveyance of a wife’s estate for her husband’s use will be held void, unless it affirmatively appears, from the attending circumstances, or otherwise, that it was her voluntary act and not induced by his undue influence.
Coming to'the facts of this case: In 1841, Joshua Darlington, aged forty-four years, a widower with five children, married Martha T. Haines, aged thirty-six years. Her father died in 1811, leaving no widow and no other child. From him she inherited the lands described in the bill, except a small lot she purchased before her marriage. She had considerable personalty when married, and her *522husband lost no time in reducing it into his possession, making it absolutely his own. In about two months after their marriage, by procurement of the husband, deeds were prepared, one of which he and his wife executed, for a nominal consideration, conveying all her land to John H. Brinton, reserving to her a life estate; and, immediately, Brinton conveyed the same land to Joshua Darlington. These deeds he kept secret from her friends till 1868. He sold a lot in 1863 for $1000, which he received, and at that time took counsel to enable him and his wife to convey, without revealing the deeds executed in 1841. It is probable as a fact, as well as a legal presumption, that she knew the contents of the deed to Brinton. No act was done or omitted to vitiate the acknowledgment. It seems she was not too imbecile to make a contract, but was dull of hearing, defective in speech, of infirm health, and mentally weak. Her husband rarely permitted her to make purchases, which act is excused by his having absorbed all her personal estate; and, from the day of his marriage, doing nothing but practising economy so as to live on the income of the property derived from his wife. The master says that there is no evidence that he exerted undue influence over his wife to induce her to convey the land. The master thinks that in going to her neighbors, crying, complaining that her husband had got all her money and wanted her to give him the land, and asking advice, and saying she would never give it to him, “only proves that the subject was fully considered by her, and that she had opportunity of consulting with her friends, that she solicited their advice, and that she had resolved at that time not to yield to her husband.” Without specially noting the inferences of the master, it is enough that there is no affirmative evidence that it was the purpose of that woman, free from her husband’s undue influence, to give him the land, nor that his conduct was fair and conscionable. On the contrary, a weak-minded woman, having no near relations, soon after her marriage, is brought into the presence of her husband’s attorney, and of his convenient friend, and of a magistrate; was there a very short time, but long enough to reluctantly convey the legal title of her land to her husband, and there is not a word in support of its fairness but the magistrate’s certificate. What is that certificate worth, under the circumstances ? As evidence, it has just the value of a declaration made in presence of her husband’s friend, and also of his attorney, at the time of the execution of the deed. That deed, acknowledged in due form by the wife, is as open to avoidance for actual or constructive fraud of her husband, as would be the deed of a client, duly acknowledged, for like cause done by his attorney. This is too plain for question.
Here there are no innocent purchasers. The plaintiff is the heir of Martha T. Darlington. The defendants stand in the shoes of their ancestor. They have the bare legal title, but the equitable title is in the plaintiff.
*523The plaintiff claims the award is valid; and all the defendants, except Samuel Dixon and wife, say, though believing it defective, they have determined to abide by it. Hence, as between them, the award will be treated as valid. The arbitrators say, the farm “ equitably belongs to the said Jacob H. Darlington, and they did award the same to him, or $18,000 of the estate of said Joshua, in lieu thereof.” The court was right in holding that the plaintiff was entitled to the farm, unless the defendants elected to pay the money.
Samuel Dixon and Hannah J., his wife, are parties to the bill. They repudiate the award, as is their right. They objected to inquiry into such matters of dispute, as were left unsettled, by reason of the invalidity of the award as to her. The master took the testimony and the parties were fully heard upon the merits. The learned judge was of opinion that the case as presented by the bill is on the award alone. In this we think .there was error. The bill is not so artistic and complete as is desirable, yet has substance by which to amend; and, if need be, amendment would be allowed here. The learned counsel for defendants waived that formality, if the court were of opinion the bill has substance as against Dixon and wife. The second paragraph, after describing the lands, adds: “ which two tracts of land the said Martha was induced by the persuasions and influence of her husband to convey to him.” And the fourth- avers: “ That the said Martha was of weak mind, easily influenced, unacquainted with the forms of business, had little intercourse with society, and little knowledge of her rights of property, and during her whole life infirm in health.” In case of refusal to decree a specific performance of the award, there is a prayer.for decree that the defendants, including Dixon and wife, convey to the plaintiff the said farm, and pay the said $1000, received by Joshua Darlington for the lot he sold, with interest; and prayer for further relief. The plaintiff is entitled to a decree against all the defendants.
This cause having been argued by counsel, upon consideration the judgment is reversed, and it is adjudged and decreed as follows :—
1. That the defendants, Job Darlington, Franklin Darlington, Hoopes Darlington, Sidney D. Pennock, and Samuel Dixon and Hannah J., his wife, within thirty days after notice of this decree, release and convey unto Jacob IT. Darlington and his heirs, all their title and estate in the tract of land, containing about seventy-eight acres, described in the bill, free from encumbrance created by them or any of them.
2. That the said defendants assign and transfer to said plaintiff their respective claims of and in the estate of Joshua Darlington, deceased, to amount of $1000 and interest thereon, from October 1st 1872, being amount of money received by said Joshua on sale of wood-lot described in the bill, in such manner that the administrators of the estate of said Joshua may pay said $1000 and inter*524est as if a debt owing to said plaintiff, and so that sum, with interest, shall be first paid to said plaintiff before distribution of the estate to the heirs.
. 3. That the said plaintiff retain for his own use, and shall in no manner be required to account for or pay for any moneys, securities or other things given or handed to him by said Joshua in his lifetime, as respects the said Job, Franklin, Hoopes and Sidney D., and, as against them, the plaintiff’s right and title thereto shall be absolute.
4. That said plaintiff, within thirty days after notice of this decree, assign and transfer all his legal and equitable title and interest of and in the four-fifths part of the other real and personal estate of said Joshua Darlington, deceased, to said Job, Franklin, Hoopes and Sidney D., and their heirs.
5. That said Job, Franklin, Hoopes and Sidney D., within thirty days, pay to the plaintiff four-fifths of one-half the rent of said farm for the year ending April 1st 1873, with interest from that date; and, if the parties do not agree upon the amount, a master be appointed to ascertain the same.
6. That the costs of this action, including costs of appeal, be paid by the defendants.
7. That the record be remitted for the execution of this decree.